                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division                    \\r^\            o oniQ
                                                                             MAR
TODD ALFONZO TABB,                                                    \ i                i i (iTilH
                                                                       Cl£RK.g§jg|NOjiA
      Petitioner,

V.                                             Civil Action No. 3:18CV299

BETH CABELL,

      Respondent.

                             MEMORANDUM OPINION


      Todd Alfonzo Tabb, a Virginia state prisoner proceeding pro

se, brings this petition pursuant to 28 U.S.C. § 2254 ("§ 2254

Petition," EOF No. 1).           Tabb challenges his conviction in the

Circuit Court for the County of Charles City ("Circuit Court"). On

February 8,    2019,   the    Magistrate      Judge   issued      a    Report and

Recommendation that recommended denying the § 2254 Petition and

dismissing the action because Tabb's lacked merit.

      The Court advised Tabb that he could file objections within

fourteen    (14)    days     after      the   entry   of    the       Report       and

Recommendation.     More than fourteen (14) days have elapsed since

the entry of the February 9, 2019 Report and Recommendation, and

Tabb has not filed objections.

      "The magistrate makes only a recommendation to this court.

The   recommendation       has     no     presumptive      weight,          and    the

responsibility to make a final determination remains with this

court."    Estrada v. Nitkowski, 816 F. Supp. 408, 410 (D.S.C. 1993)

(citing Mathews v. Weber, 423 U.S. 261, 270-71 (1976)).                 This Court
